DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 4-8, 11, and 17 are objected to because of the following informalities.
Claims 4-7 recite “the server controller is configured to…” where Examiner assumes Applicant intended to recite “the server controller is further configured to…”.
Claim 8 recites “the plurality of vehicles” where Examiner assumes Applicant intended to recite “the plurality of vehicles according to claim 1, including the vehicles configured to be usable as guest rooms” or similar.
Claim 11 recites “the operations comprise…” where Examiner assumes Applicant intended to recite “the operations further comprise…”.
Claim 17 recites “the control method comprises…” where Examiner assumes Applicant intended to recite “the control method further comprises…”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the plurality of vehicles" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner assumes Applicant intended to recite “the plurality of vehicles according to claim 1, including the vehicles configured to be usable as guest rooms” or similar.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9, 12-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khasis (US 2017/0262790).
In regard to claim 1: Khasis discloses a server communicably connected to a plurality of vehicles (see [0012]), the server comprising a server 5controller configured to control a formation of the plurality of vehicles (see [0012]) depending on a positional relationship between windows or doors provided in the plurality of vehicles, or depending on scenery from the windows provided in the plurality of vehicles (see [0016], [0092], and [0107]); Khasis does not explicitly disclose vehicles usable as guest rooms; however this statement of intended use in the preamble does not serve to limit the structure of the claimed invention, or set forth any distinct definition of any of the claimed invention’s limitations, and therefore does not distinguish the claim over the prior art. Please see MPEP 2111.02(II).
In regard to claim 4: Khasis discloses the server according to claim 1, wherein the server controller is configured to change the formation depending on time of day (see [0013]: “the system of the present invention completely (and continually) re-sequences the entire route based on a variety of dynamic data for the expected time and at the expected area that the vehicle will traverse through.”).   
In regard to claim 5: Khasis discloses the server according to claim 1, wherein at least one vehicle in the plurality of vehicles includes a power supply (see [0099]), and the server controller is configured to change the formation depending on a remaining charge of the power supply (see [0099]).  
In regard to claim 6: Khasis discloses the server according to claim 1, wherein the server controller is configured, upon receiving from at least one vehicle in the plurality of vehicles a request for dispatch of one or more specific-purpose vehicles (see [0072], [0087]), to regulate the number of vehicles to be dispatched 35depending on a nearby facility that is an alternative to the one or more specific-purpose vehicles (see [0087], [0089]).  
In regard to claim 7: Khasis discloses the server according to claim 1, wherein the server controller is configured to control the formation further depending on a purpose of use that has been set for each vehicle in the 5plurality of vehicles (see [0087], [0107]).  
In regard to claim 9: Khasis discloses non-transitory computer-readable medium storing a program configured to cause a computer, as a server communicably connected to a plurality of vehicles (see [0012]), to execute operations, the operations comprising controlling a formation of the plurality of vehicles (see [0012]) depending on a positional relationship between windows or doors provided in the plurality of vehicles, or depending on scenery from the windows provided in the plurality of vehicles (see [0016], [0092], and [0107]); Khasis does not explicitly disclose vehicles usable as guest rooms; however this statement of intended use in the preamble does not serve to limit the structure of the claimed invention, or set forth any distinct definition of any of the claimed invention’s limitations, and therefore does not distinguish the claim over the prior art. Please see MPEP 2111.02(II).
In regard to claim 12: Khasis discloses the non-transitory computer-readable medium according to claim 9, the operations further comprising changing the formation depending on time of day (see [0013]: “the system of the present invention completely (and continually) re-sequences the entire route based on a variety of dynamic data for the expected time and at the expected area that the vehicle will traverse through.”).  
In regard to claim 13: Khasis discloses the non-transitory computer-readable medium according to P0194459-US (15/18)- 16 - claim 9, wherein at least one vehicle in the plurality of vehicles includes a power supply (see [0099]), and the operations further comprise changing the formation depending on 5a remaining charge of the power supply (see [0099]).  
In regard to claim 14: Khasis discloses the non-transitory computer-readable medium according to claim 9, the operations further comprising, upon receiving from at least one vehicle in the plurality of vehicles a 10request for dispatch of one or more specific-purpose vehicles (see [0072], [0087]), regulating the number of vehicles to be dispatched depending on a nearby facility that is an alternative to the one or more specific-purpose vehicles (see [0087], [0089]).  
In regard to claim 15: Khasis discloses a control method performed by a server communicably connected to a plurality of vehicles (see [0012]), the control method comprising controlling a formation of the plurality of vehicles (see [0012]) depending on a positional relationship between windows or doors provided in the plurality of vehicles, or depending on scenery from the windows provided in the plurality of vehicles (see [0016], [0092], and [0107]); Khasis does not explicitly disclose vehicles usable as guest rooms; however this statement of intended use in the preamble does not serve to limit the structure of the claimed invention, or set forth any distinct definition of any of the claimed invention’s limitations, and therefore does not distinguish the claim over the prior art. Please see MPEP 2111.02(II).
In regard to claim 18: Khasis discloses the control method according to claim 15, further comprising changing the formation depending on time of day (see [0013]: “the system of the present invention completely (and continually) re-sequences the entire route based on a variety of dynamic data for the expected time and at the expected area that the vehicle will traverse through”).  
In regard to claim 19: Khasis discloses the control method according to claim 15, wherein P0194459-US (16/18)- 17 - at least one vehicle in the plurality of vehicles includes a power supply (see [0099]), and the control method further comprises changing the formation depending on a remaining charge of the power supply (see [0099]).  
In regard to claim 20: Khasis discloses the control method according to claim 15, further comprising, upon receiving from at least one vehicle in the plurality of vehicles a request for dispatch of one or more specific-purpose vehicles (see [0072], [0087]), regulating the number of vehicles to be dispatched depending on a nearby facility that is an 10alternative to the one or more specific-purpose vehicles (see [0087], [0089]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 10-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khasis (US 2017/0262790) modified by Kwon et al. (US 2018/0267382).
In regard to claim 2: Khasis does not explicitly disclose the server according to claim 1, wherein the server controller is configured to determine appearances of the plurality of vehicles depending on the scenery; however Kwon et al. teaches a vehicle system capable of determining its outward appearance based on the surrounding environment (see [0097]) by observing the surrounding environment and determining a pattern to be displayed on an outer surface of the vehicle comprising a display (see [0020]), and it is contemplated that this determination could be made on a system external to the vehicle, such as a remote server (see [0102]), therefore it would have been obvious to a person of ordinary skill in the art to combined the teachings of Kwon et al. with the disclosure of Khasis, amounting to combining prior art elements according to known methods to yield predictable results, as each element of such combination would have performed the same function as before, and the result of the combination would have been predictable to a person of ordinary skill in the art at the time. Please see MPEP 2143(I)(A).
In regard to claim 3: Khasis modified teaches15 the server according to claim 2, wherein each vehicle in the plurality of vehicles has an outer surface including a display (see Kwon et al. [0020]), and the server controller is configured to determine the appearances of the plurality of vehicles by determining a color for an image to be displayed by 20the display (see [0008], [0017]).   
20	In regard to claim 10: Khasis does not explicitly disclose the non-transitory computer-readable medium according to claim 9, the operations further comprising determining appearances of the plurality of vehicles depending on the scenery; however Kwon et al. teaches a vehicle system capable of determining it’s outward appearance based on the surrounding environment (see [0097]) by observing the surrounding environment and determining a pattern to displayed on an outer surface of the vehicle comprising a display (see [0020]), and it is contemplated that this determination could be made on a system external to the vehicle, such as a remote server (see [0102]), therefore it would have been obvious to a person of ordinary skill in the art to combined the teachings of Kwon et al. with the disclosure of Khasis, amounting to combining prior art elements according to known methods to yield predictable results, as each element of such combination would have performed the same function as before, and the result of the combination would have been predictable to a person of ordinary skill in the art at the time. Please see MPEP 2143(I)(A).
25In regard to claim 11: Khasis modified teaches15 the non-transitory computer-readable medium according to claim 10, wherein each vehicle in the plurality of vehicles has an outer surface including a display (see Kwon et al. [0020]), and the operations comprise determining the appearances of the plurality 30of vehicles by determining a color for an image to be displayed by the display (see [0008], [0017]).  
In regard to claim 16: Khasis does not explicitly disclose the control method according to claim 15, further comprising determining appearances of the plurality of vehicles depending on the scenery; however Kwon et al. teaches a vehicle system capable of determining it’s outward appearance based on the surrounding environment (see [0097]) by observing the surrounding environment and determining a pattern to displayed on an outer surface of the vehicle comprising a display (see [0020]), and it is contemplated that this determination could be made on a system external to the vehicle, such as a remote server (see [0102]), therefore it would have been obvious to a person of ordinary skill in the art to combined the teachings of Kwon et al. with the disclosure of Khasis, amounting to combining prior art elements according to known methods to yield predictable results, as each element of such combination would have performed the same function as before, and the result of the combination would have been predictable to a person of ordinary skill in the art at the time. Please see MPEP 2143(I)(A).
In regard to claim 17: Khasis modified teaches15 the control method according to claim 16, wherein each vehicle in the plurality of vehicles has an outer surface including a display (see Kwon et al. [0020]), and the control method comprises determining the appearances of the 30plurality of vehicles by determining a color for an image to be displayed by the display (see [0008], [0017]).  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khasis (US 2017/0262790) in view of Terahata et al. (US 2019/0377365).
In regard to claim 8: Khasis discloses an information processing system comprising: the server according to claim 1 (see rejection of claim 1 detailed above); Khasis does not disclose the plurality of vehicles [that includes vehicles usable as guest rooms]; however Terahata et al. teaches a server communicatively connected to a plurality of vehicles (see [0023]), that include vehicles usable as guest rooms (see [0035]), the server comprising a server 5controller configured to control a formation of the plurality of vehicles (see [0035]); vehicles usable as a guest room, such as recreational vehicles, were well-known and generally understood in the art at the time of filing, and substituting the lodging vehicles of Terahata et al. for the vehicles of Khasis would have yielded predictable results, therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the teachings of Terahata et al. to the disclosure of Khasis as doing so amounts to simple substitution of one known element for another. Please see MPEP 2143(I)(B). 


Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 7:00 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
	
/GENNA M MOTT/Primary Examiner, Art Unit 3662